Citation Nr: 1701803	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-27 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from January 1985 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in April 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right knee disability.  At entry to service, it was noted by the medical officer on a February 1985 medical history report that the Veteran had undergone a right knee ligament repair in 1983.  Since a right knee disability was noted at entry to service, service connection must be granted unless there is clear and unmistakable evidence that it did not increase in severity during service or that any increase was due to the natural progression of the disease or injury.  See 38 U.S.C.A. §§ 1111, 1132, 1137 (2014).  The May 2011 VA examiner opined that it was less likely as not that the right knee disability was permanently aggravated beyond its natural progression by service.  It was noted that the Veteran had knee surgery both before and during service and that the December 1990 separation examination did not mention a current knee problem.  Since the examiner did not use the correct standard in stating a nexus opinion, a new examination must be obtained before the claim can be decided on the merits.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).  

The Veteran is also seeking service connection for chronic bronchitis.  A May 2011 VA examiner could not determine its relation to service without resorting to speculation.  Therefore another medical opinion should be obtained before the claim can be decided on the merits.

The Veteran testified at the April 2016 hearing that he receives VA treatment at Bay Pines.  The record does not contain VA treatment records.  The duty to assist requires that these records be obtained before the claim can be decided on the merits.  See 38 C.F.R. § 3.159(c).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, including the Bay Pines VA Healthcare System.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for his right knee.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should indicate the likelihood that the right knee disability worsened during service.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of his chronic bronchitis.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed chronic bronchitis is related to service.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
4.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




